Citation Nr: 9935623	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  99-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1.  Entitlement to a compensable rating for a shrapnel wound 
of the left occipital area.

2.  Entitlement to service connection for malnutrition.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States as follows: beleaguered status from December 8, 1941 
to April 8, 1942, prisoner of war (POW) status from April 10, 
1942 to August 8, 1942, recognized guerilla service from 
February 1, 1945 to July 3, 1945, and regular PA (Philippine 
Army) service from July 7, 1945 to April 12, 1946.
These matters come to the Board of Veterans' Appeals (Board) 
from August 1998 and November 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the August 1998 decision the RO denied entitlement to service 
connection for malnutrition and in the November 1998 decision 
the RO granted service connection for the residuals of a 
shrapnel wound to the left occipital area and assigned a 
noncompensable rating.  

The veteran has perfected an appeal of the denial of service 
connection and the assigned rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of a shrapnel wound of the left occipital 
area are manifested by an asymptomatic scar.

3.  The claim of entitlement to service connection for 
malnutrition is supported by medical evidence showing that 
the veteran, a former prisoner of war, has malnutrition, 
which may be present at a compensable level.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for the residuals 
of a shrapnel wound of the left occipital area are not met 
during any period since the effective date of the grant of 
service connection.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §  4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(1999).

2.  The claim of entitlement to service connection for 
malnutrition is well grounded.  38 U.S.C.A. §  5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating 

The veteran's service medical records include the report of 
an examination conducted in July 1945.  That examination 
contained no findings referable to a shrapnel wound.  In an 
affidavit completed by the veteran in April 1946, he reported 
that he had sustained a bullet wound in April 1942, but that 
the injury had resulted in no permanent disability.

The veteran initially claimed entitlement to VA compensation 
as a former POW in July 1997.  He submitted an affidavit 
dated in December 1997 from an individual who attested that 
the two had been POWs beginning in April 1941.

In his Application for Compensation or Pension, he claimed to 
have been injured by a sharp nail in April 1942, which the RO 
construed as a claim for service connection for a shrapnel 
injury.  The veteran later indicated that he was hit by an 
aircraft bomb in 1942 and sustained injury in the left 
occipital area.  He stated that he underwent shrapnel 
extraction but that he suffered recurrent headache, blurred 
vision, and poor hearing several months after the procedure.

During a June 1998 VA POW Protocol Examination, the veteran 
complained of frequent dizziness and a hearing disorder.  In 
a September 1998 VA Neurological examination, he complained 
of poor hearing, headaches, poor vision, and bad teeth.  The 
examining physician concluded that none of the veteran's 
complaints were related to the shrapnel wound in the left 
occipital area.  

The report of an October 1998 VA examination indicates that 
the veteran had a scar on the back of his head, which was 
"almost not noticeable."  The physician indicated that the 
scar was not tender, elevated, depressed, inflamed, swollen, 
or discolored.  There was no adherence, ulceration, breakdown 
of skin, underlying tissue loss, or disfigurement.  Although 
the veteran stated that he suffered dizziness after the 
removal of the shrapnel in service, he claimed to have no 
current symptomatology.  


Laws and Regulations

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118 (skin), Diagnostic Codes 7800 through 
7805 (1999).  Disfiguring scars on the head, face or neck are 
evaluated under Diagnostic Code 7800.  Complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement will be assigned 
a 50 percent evaluation.  Severe disfigurement will be 
assigned a 30 percent evaluation.  A 10 percent evaluation 
will be assigned for moderate disfigurement, and slight 
deformity is noncompensable.  

Scars that are superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation under 
Diagnostic Code 7803.  Diagnostic Code 7804 provides that 
scars that are superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  

DC 7805 provides that scars may be rated on limitation of 
function of the part affected.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999). 

Analysis

The residuals of the shrapnel wound of the left occipital 
area are manifested by a well-healed scar.  The veteran's 
service connected residuals of the shrapnel wound of the left 
occipital area are currently assigned a noncompensable rating 
under 38 C.F.R. §  4.118, Diagnostic Code 7800 for 
disfiguring scars of the head, face or neck.  In accordance 
with Diagnostic Code 7800, a 10 percent rating requires 
evidence that disfigurement is moderate.  In the October 1998 
VA examination for scars, the examining physician found that 
the scar was not disfiguring and was "almost not 
noticeable."  The Board finds, therefore, that the criteria 
for a compensable rating have not been met during any period 
since the effective date of the grant of service connection 
(July 18, 1997).

As there is no evidence of poorly nourished, ulcerated 
scarring, tender or painful scarring, or limitation of 
function of the scarred part, the Board finds that a 
compensable rating based on Diagnostic Codes 7803, 7804 or 
7805 is unavailable.

The Board also notes that there have been no indications that 
the shrapnel wound resulted in muscle or nerve damage.  Thus, 
an evaluation under the provisions of 38 C.F.R. § 4.73 
(1999).

Extraschedular ratings are for consideration when there is an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the residuals of the 
veteran's shrapnel wound have resulted in frequent 
hospitalizations, or that they have caused marked 
interference with his employment.  Indeed, the veteran has 
not asserted or submitted evidence that this case should be 
referred for consideration of an extraschedular evaluation.  
In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


II.  Service Connection for Malnutrition

The veteran's service medical records show that on 
examination in July 1945, the veteran was noted to be 5 feet, 
3 1/2 inches tall and weigh 115 pounds.  There were no reported 
findings referable to malnutrition.

In the veteran's initial claim dated in July 1997, he 
indicated that he became a POW in April 1942.  A VA Form 632 
confirms that the veteran was a prisoner of war from April 
1942 to August 1942.  In a June 1998 statement, he indicated 
that during captivity he was forced to march for three days 
without food or water.  

In his Former POW Medical History, he asserted that while a 
POW he experienced the following ailments: dysentery, 
malaria, pneumonia, beriberi, diphtheria, toothache, 
cavities, excessive thirst, swollen glands, skin rashes, 
blisters, dry scaly skin, sunburn, boils, diarrhea, chills, 
fever, frequent urination, and psychological/emotional 
problems.  The veteran indicated that food and water 
provisions were inadequate.

In the June 1998 VA POW Protocol examination report, the 
physician provided a diagnosis of malnutrition.  The 
physician indicated that etiology of the disorder was 
undetermined.  No basis for the diagnosis was provided.  

In conjunction with the Prisoner of War Protocol examination 
in June 1998, the veteran was afforded an additional VA 
examination.  The report of that examination shows that the 
veteran had suffered from diarrhea (bloody), body malaise, 
and bipedal edema at an unspecified time but that he had no 
current symptoms.  The veteran's current weight was recorded 
as 50 kilograms, and his height as 160.5 centimeters.  A 
current diagnosis of malnutrition (etiology undetermined) was 
provided.  No residuals of malnutrition were noted.


Laws and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, malnutrition shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.
Section 5107 of Title 38, United States Code places an 
initial burden upon the claimant to produce evidence that his 
claim is well grounded; that is, that his claim is plausible.  
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).

VA has a duty to assist a claimant who has submitted a well-
grounded claim.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Analysis

In the June 1998 VA examination, a current diagnosis of 
malnutrition was made.  There is, therefore, competent 
evidence of a current disability.  Because the veteran is a 
former prisoner of war, the regulation providing for the 
presumption of service connection for malnutrition is 
sufficient to show a nexus to service.  Pearlman v. West, 11 
Vet. App. 443 (1998).  The examination reports also raise the 
possibility that malnutrition is present to a compensable 
degree.

Thus, the Board finds that the veteran's claim of entitlement 
to service connection for malnutrition is well grounded.


ORDER

The claim of entitlement to a compensable rating for the 
residuals of a shrapnel wound of the left occipital area is 
denied.

The claim of entitlement to service connection for 
malnutrition is well grounded.


REMAND

As the veteran's claim of entitlement to service connection 
for malnutrition has been found to be well grounded, VA has a 
statutory duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The veteran was afforded VA examinations in June 1998, 
including a POW Protocol examination, and stomach and 
nutritional examinations.  Those examinations did not, 
however, document the symptoms attributable to the current 
diagnosis of malnutrition.  The examinations also failed to 
offer an opinion regarding etiology of malnutrition.  The 
Board finds, therefore, that an additional examination is 
warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (the 
duty to assist includes the duty to conduct a thorough and 
contemporaneous medical examination).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for malnutrition 
since service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Actual treatment records, rather 
than treatment summaries, should be 
requested.

2.  The veteran should be provided an 
appropriate examination in order to 
determine whether the veteran has 
malnutrition to a compensable degree.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.  The examiner should document 
all of the manifestations of 
malnutrition, including any decreased 
appetite, weight loss, abdominal 
discomfort, weakness, inability to 
concentrate, or irritability.  The 
examiner should also offer an opinion as 
to whether the current malnutrition is 
related to service, and provide reasons 
for that opinion.

3.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinions are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate, in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
malnutrition. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this examination 
is necessary to adjudicate his claim.  His failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







